JWalhews, J.,

delivered the opinion of the court.
This is a suit in which an injunction was prayed for to prevent the defendant from receiving a certain sum of money which had been deposited in the Bank of the Consolidated Association, by order of the court below. The injunction was granted, and afterwards made perpetual, and from which ■ the defendant appealed.
The money in dispute proceeds from a sale of property seized and sold by the sheriff, und era fieri facias, which issued on a judgment renderedin a suit where in one Chiapelia was plaintiff vs. Couprey et al. That suit commenced by attachment, which was levied on a lot and the buildings thereon, situated on Dauphin-street, in the city of New-Orleans, the property of certain minors who reside in France with their mother and tutrix. The interests of the defendants were represented by a curator ad hoc, regularly appointed in pursuance of certain provisions of the Louisiana Code and Code of Practice.
. , . ,. , The injunction was allowed and maintained by the court below, on the supposition that the purchaser at sheriff’s sale *282may possibly be disturbed in his property and possession, by the defendants in execution, who. are minors, after they arrive at the age of majority. The question of any ultimate danger of eviction, to which the plaintiff in the present suit may or may not be exposed, is one which we do not consider the circumstances of this case, require to be examined. proceedings in that under which the property was sold, appear to have been conducted in the mode prescribed by law for similar pursuits. The danger which seems now to ke apprehended, ought to have been taken into view by.the purchaser, before he bought and paid the price of adiudi1 . ___ „ . . . . . , i i i cation. We are of opinion that no substantial and legal grounds are shown to exist, on which the injunction ought to be ' maintained. We are not acquainted with any ... „ . . , . . ‘ - . ,. principles of jurisprudence requiring courts of justice to interfere in the contracts or transactions of men, to redress wrongs or prevent evils whieh are very remotely probable, or ^38-1'^ possible in their occurrence,
Courts of justerfere irf* tbe transactions of men, to redress ve\v Seviis only probabie?m°teor barely, possible rence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be reversed and annulled, and that the injunction be dissolved which was obtained by the plaintiff and appellee, at his costs in both courts.